Ryan, C.
This action was brought in the district court of Platte county by Apollonia Hoffman for a judgment in the sum of $9,000, which plaintiff alleged was the value of her dower interest in certain lots in Columbus. The defendants were the widow and minor children of John P. Becker, who, as his heirs, claimed to be the absolute owners of the above-mentioned lots. The brief of appellant sets out what purports to be a .stipulation of facts, and in their brief counsel for appellees admit that the stipulation of facts and the statement of the case are correctly given in appellant’s brief, but the bill of exceptions fails to show that any statement of facts whatever was offered in evidence or considered on the trial of the issues determined by the district court. In this condition of the proofs the judgment of the district court must be affirmed, for, not to mention any other disputed fact, there was issue joined on the essential averment of plaintiff that her deceased husband, during his lifetime, was the owner of the aforesaid lots, and on this proposition no evidence was offered.
Affirmed.
Sullivan, Ji, not sitting.